                                              Case 5:20-cv-06973-BLF Document 58 Filed 08/17/21 Page 1 of 5




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     GERMAN CARRILLO, et al.,                             Case No. 20-cv-06973-BLF
                                   8                     Plaintiffs,
                                                                                              ORDER GRANTING
                                   9               v.                                         ADMINISTRATIVE MOTION TO FILE
                                                                                              UNDER SEAL PORTIONS OF
                                  10     COUNTY OF SANTA CRUZ, et al.,                        PLAINTIFF'S FIRST AMENDED
                                                                                              COMPLAINT
                                  11                     Defendants.
                                                                                              [RE: ECF No. 56]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Before the Court is Plaintiff’s administrative motion to file under seal portions of the First

                                  15   Amended Complaint and the declaration of counsel of Defendant in support of the motion. See

                                  16   ECF Nos. 56, 56-1. For the reasons discussed below, the motion is GRANTED.

                                  17     I.     LEGAL STANDARD
                                  18            “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d
                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  28            However, “while protecting the public’s interest in access to the courts, we must remain
                                           Case 5:20-cv-06973-BLF Document 58 Filed 08/17/21 Page 2 of 5




                                   1   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   2   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   3   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   4   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   5   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   6   for access to court records attached only to non-dispositive motions because those documents are

                                   7   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   8   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   9   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                  10   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  11   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  12   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated
Northern District of California
 United States District Court




                                  13   by specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins.

                                  14   Co., 966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during

                                  15   discovery may reflect the court’s previous determination that good cause exists to keep the

                                  16   documents sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows

                                  17   the parties to designate confidential documents does not provide sufficient judicial scrutiny to

                                  18   determine whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A)

                                  19   (“Reference to a stipulation or protective order that allows a party to designate certain documents

                                  20   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  21          In addition to making particularized showings of good cause, parties moving to seal

                                  22   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  23   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  24   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  25   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  26   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  27   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  28   material” which “lists in table format each document or portion thereof that is sought to be
                                                                                          2
                                              Case 5:20-cv-06973-BLF Document 58 Filed 08/17/21 Page 3 of 5




                                   1   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by

                                   2   highlighting or other clear method, the portions of the document that have been omitted from the

                                   3   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   4   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   5   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   6    II.     DISCUSSION
                                   7            The Court has reviewed Plaintiff’s motion and the declaration submitted by counsel for

                                   8   Defendants. The Court finds that Defendants have articulated compelling reasons to seal certain

                                   9   identified portions of the submitted documents. The Court’s rulings on the sealing requests are set

                                  10   forth in the table below.
                                        ECF No.            Document                 Result             Reasoning
                                  11
                                        56-4               First Amended            GRANTED as         The highlighted portions contain
                                  12                       Complaint for            to highlighted     confidential information related to
Northern District of California




                                                           Violation of Civil       portions at 9:8-   the County’s classification
 United States District Court




                                  13                       Rights with Pendant      22                 procedures and how inmates are
                                                           State Law Claims                            housed in particular units. The
                                  14                                                                   disclosure of this information
                                                                                                       could pose a security threat to the
                                  15
                                                                                                       jail and to the safety of the
                                  16                                                                   inmates. Additionally, disclosure
                                                                                                       could influence the ongoing
                                  17                                                                   prosecution of two other inmates.
                                                                                                       Shaw Decl. ¶ 5, row 1.
                                  18    56-4              First Amended             GRANTED as         The highlighted portions contain
                                  19                      Complaint for             to highlighted     confidential information related to
                                                          Violation of Civil        portions at        the County’s classification
                                  20                      Rights with Pendant       10:26-11:27.       procedures and how inmates are
                                                          State Law Claims                             housed in particular units. The
                                  21                                                                   disclosure of this information
                                                                                                       could pose a security threat to the
                                  22                                                                   jail and to the safety of the
                                  23                                                                   inmates. Additionally, disclosure
                                                                                                       could influence the ongoing
                                  24                                                                   prosecution of two other inmates.
                                                                                                       Shaw Decl. ¶ 5, row 2.
                                  25

                                  26
                                  27

                                  28
                                                                                         3
                                         Case 5:20-cv-06973-BLF Document 58 Filed 08/17/21 Page 4 of 5




                                       ECF No.      Document              Result              Reasoning
                                   1
                                       56-4         First Amended         GRANTED as          The highlighted portions contain
                                   2                Complaint for         to highlighted      confidential information related to
                                                    Violation of Civil    portions at 12:4-   two other inmates who are
                                   3                Rights with Pendant   21.                 currently under criminal
                                                    State Law Claims                          prosecution, and disclosure could
                                   4                                                          influence those prosecutions.
                                                                                              Shaw Decl. ¶ 5, row 3.
                                   5
                                       56-4         First Amended         GRANTED as          The highlighted portions contain
                                   6                Complaint for         to highlighted      confidential information related to
                                                    Violation of Civil    portions at         the County’s classification
                                   7                Rights with Pendant   12:26-13:4          procedures and how inmates are
                                                    State Law Claims                          housed in particular units. The
                                   8                                                          disclosure of this information
                                   9                                                          could pose a security threat to the
                                                                                              jail and to the safety of the
                                  10                                                          inmates. Additionally, disclosure
                                                                                              could influence the ongoing
                                  11                                                          prosecution of two other inmates.
                                                                                              Shaw Decl. ¶ 5, row 4.
                                  12
Northern District of California




                                       56-4         First Amended         GRANTED as          The highlighted portions contain
 United States District Court




                                  13                Complaint for         to highlighted      confidential information about the
                                                    Violation of Civil    portions at         format of the jail’s housing
                                  14                Rights with Pendant   13:19-20            structure, disclosure of which
                                                    State Law Claims                          could pose a security threat to the
                                  15                                                          jail. Shaw Decl. ¶ 5, row 5.
                                       56-4         First Amended         GRANTED as          The highlighted portions contain
                                  16
                                                    Complaint for         to highlighted      confidential information related to
                                  17                Violation of Civil    portions at         an alleged defective
                                                    Rights with Pendant   18:26-27            “panic/emergency button” in a
                                  18                State Law Claims                          particular cell in the jail,
                                                                                              disclosure of which could pose a
                                  19                                                          security threat to the jail. Shaw
                                                                                              Decl. ¶ 5, row 6.
                                  20
                                       56-4         First Amended         GRANTED as          The highlighted portions contain
                                  21                Complaint for         to highlighted      confidential information related to
                                                    Violation of Civil    portions at 20:3-   two other inmates who are
                                  22                Rights with Pendant   21:18               currently under criminal
                                                    State Law Claims                          prosecution, and disclosure could
                                  23                                                          influence those prosecutions.
                                  24                                                          Shaw Decl. ¶ 5, row 7.
                                       56-4         First Amended         GRANTED as          The highlighted portions contain
                                  25                Complaint for         to highlighted      confidential information about the
                                                    Violation of Civil    portions at         format of the jail’s housing
                                  26                Rights with Pendant   21:21-26            structure, disclosure of which
                                                    State Law Claims                          could pose a security threat to the
                                  27                                                          jail. Shaw Decl. ¶ 5, row 8.
                                  28
                                                                               4
                                              Case 5:20-cv-06973-BLF Document 58 Filed 08/17/21 Page 5 of 5




                                        ECF No.           Document                 Result             Reasoning
                                   1
                                        56-4              First Amended            GRANTED as         The highlighted portions contain
                                   2                      Complaint for            to highlighted     confidential information related to
                                                          Violation of Civil       portions at        the personnel records of several
                                   3                      Rights with Pendant      21:27-24:10        correctional officers.
                                                          State Law Claims                            Additionally, disclosure could
                                   4                                                                  influence the ongoing prosecution
                                                                                                      of two other inmates. Shaw Decl.
                                   5
                                                                                                      ¶ 5, row 9.
                                   6    56-4              First Amended            GRANTED as         The highlighted portions contain
                                                          Complaint for            to highlighted     confidential information related to
                                   7                      Violation of Civil       portions at        the personnel records of several
                                                          Rights with Pendant      25:10-25           correctional officers.
                                   8                      State Law Claims                            Additionally, disclosure could
                                   9                                                                  influence the ongoing prosecution
                                                                                                      of two other inmates. Shaw Decl.
                                  10                                                                  ¶ 5, row 10.

                                  11   III.     ORDER

                                  12            For the foregoing reasons, Plaintiff’s Administrative Motion to File Under Seal (ECF No.
Northern District of California
 United States District Court




                                  13   56) is GRANTED.

                                  14

                                  15            IT IS SO ORDERED.

                                  16

                                  17   Dated: August 17, 2021

                                  18                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  19                                                   United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
